Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1-16 are currently pending.

Response to Amendment
The amendment filed September 13, 2022 has been entered. Applicant’s amendments to the have overcome each and every objection previously set forth in the Non-Final Office Action mailed June 22, 2022. 
Claims 1-7 and 9-16 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 103
Claims 1-2, 4-6, 9, 11-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Marte et al. (EP 0887243 A2, provided with translation), in view of Rieder (US 10,234,187 B2), and Marcotte et al. (US 2004/0123768 A1).
Regarding claim 1, Marte teaches (Fig. 1-3): A fluid-jet emitting machine (fire-fighting vehicle 1), comprising: a fluid-jet emitting device configured to emit a fluid (fire pump; para. 0042, line 288), a transport vehicle (1) comprising movement means (32, 33) that is tired (truck tires 32, 33), and a support frame (Fig. 1) on which the fluid-jet emitting device (fire pump) is mounted; - a plurality of lifting members (19, 20), each of which is connected to an actuator (cylinders 24, 25) constrained to the transport vehicle (Fig. 1), and idler wheels (34, 35) adapted to engage the rails (38) of the railway track, said actuators (24, 25) being configured to move the respective idler wheels (34, 35) between a non-operative position (Fig. 2), in which the idler wheels are distanced from respective rails (38), and an operative position (Fig. 1), in which the idler wheels (34, 35) are arranged in contact with the respective rail (38); - a control device (hydraulic motors 28, 29) that is operatively associated with the actuators (24, 25) to activate the passage of the idler wheels (34, 35) from the non-operative position to the operative position (para. 0029-0031) so that during movement along the railway track and in said operative position (Fig. 1), the idler wheels (34, 35) are pressed against the respective rails (Fig. 1), said idler wheels (34, 35), in the operative position (Fig. 1), performing a function of guiding the trajectory of the machine (1) on the rails of the railway track.
Marte does not explicitly teach that said fluid of the fluid-jet emitting device comprises at least one of the following: an odour abatement solution, a dust abatement solution and/or a flame mitigation solution.
However, Rieder teaches (Fig. 1-2): A fluid-jet emitting device (1) comprising a fluid (col. 3, lines 12-13) with at least one of the following: an odour abatement solution, a dust abatement solution (col. 1, lines 9-13) and/or a flame mitigation solution (water).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Marte to install a fluid-jet emitting device such that the fluid emitted is a dust abatement solution or a flame mitigation solution, to serve as an effective fire-fighting solution for the fire-fighting vehicle.
Marte further does not explicitly teach that the movement means (32, 33) are configured to be arranged to rest on rails of a railway track, wherein the idler wheels (34, 35) exerts a force such as to reduce only part of a pressure exerted by movement means of the vehicle on the rails of the railway track for exerting only a partial lifting of the transport vehicle, so as to enable the movement means to have a residual tractive force on the rails of the railway track.
However, Marcotte teaches (Fig. 1-3): A railway traction vehicle (1) with movement means (3) that are configured to be arranged to rest on rails (25) of a railway track (para. 0031, lines 1-3), wherein idler wheels (14A, 14B) exerts a force such as to reduce only part of a pressure exerted by movement means (3) of the vehicle on the rails of the railway track for exerting only a partial lifting of the transport vehicle (1) (para. 0033), so as to enable the movement means (3) to have a residual tractive force on the rails of the railway track (para. 0033). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Marte to configure the movement means to rest on rails, and have the idler wheels exert a force such as to reduce only part of the pressure exerted by the movement means, as taught by Marcotte, to obtain optimum utilization of the difference in traction force between the movement means and the idler wheels and reduce wear on the movement means (Marcotte, para. 0033). 
Marte further does not explicitly teach that only the movement means are configured to move the transport vehicle when the transport vehicle is arranged on the rails of the railway track. 
However, Marcotte further teaches (Fig. 1-3): only the movement means (3) are configured to move the transport vehicle (1) when the transport vehicle (1) is arranged on the rails (25) of the railway track (para. 0031, lines 1-5). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Marte to configure the transport vehicle such that only the movement means are configured to move the transport vehicle when the transport vehicle is arranged on the rails, as taught by Marcotte, to reduce the number of motors needed to drive the vehicle on the rail and bear the rail wheels sufficiently against the rails to maintain the vehicle and prevent it from sliding off (para. 0031, lines 1-5). 
Regarding claim 2, Marte, Rieder, and Marcotte teach the elements of claim 1, as stated above. Marte further does not explicitly teach that the pressure exerted by the movement means on the rails of railway track when the idler wheels are in the operative position, ranges between 40% and 50% of the pressure exerted by the movement means on the rails of the track when the idler wheels are in the non-operative position.
However, Marcotte further teaches (Fig. 4-8): the pressure exerted by the movement means (3) on the rails of railway track when the idler wheels (14) are in the operative position is lower than the pressure exerted by the movement means on the rails of the track when the idler wheels are in the non-operative position (Marcotte, para. 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the movement means and the idler wheels such that the pressure of the movement means in an operative position on the rails ranges between 40%-50% of the pressure exerted by the movement means on the rails of the track when the idler wheels are in the non-operative position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Marte, Rieder, and Marcotte teach the elements of claim 1, as stated above. Marte does not explicitly teach that the movement means have a wheelbase that is compatible with a track gauge and preferably said movement means have respective footprints arranged at a distance such that said footprints are arranged simultaneously in contact on respective rails of a track.
However, Marcotte further teaches (Fig. 1-3): the movement means (3) have a wheelbase that is compatible with a track gauge (Fig. 1) and preferably said movement means (3) have respective footprints arranged at a distance such that said footprints are arranged simultaneously in contact on respective rails (25) of a track (Fig. 1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Marte to arrange the movement means such that their respective footprints are arranged simultaneously in contact on the rails, as taught by Marcotte, to provide additional traction and support for the vehicle when running on the rails.
Regarding claim 5, Marte, Rieder, and Marcotte teach the elements of claim 1, as stated above. Marte further teaches (Fig. 1-2): each actuator (24, 25) is reversibly constrained to the transport vehicle (para. 0033).
Regarding claim 6, Marte, Rieder, and Marcotte teach the elements of claim 1, as stated above. Marte further teaches (Fig. 1-2): the machine is a firefighting device (fire-fighting vehicle 1), wherein the control device (28, 29) is operatively connected to a control unit (control cabinet 31) of the firefighting machine (1).
Regarding claim 9, Marte, Rieder, and Marcotte teach the elements of claim 1, as stated above. Marte further teaches (fig. 1-3): the plurality of lifting members comprising two pairs of lifting members (19, 20), but does not explicitly teach two pairs of lifting members, wherein a first pair of lifting members being configured to be constrained to a front portion of the transport vehicle and spaced at a distance equal to a track gauge, in such a manner that each of the lifting members in the first pair of lifting members engages a respective rail of the railway tracks, and a second pair of lifting members being configured to be constrained to a rear portion of the vehicle and spaced at a distance equal to the track gauge in such a manner that each one engages a respective track of a rail.
However, Marcotte teaches (Fig. 1-3): two pairs of lifting members (front wheel arms 13A and rear wheel arms 13B), wherein a first pair of lifting members (13A) being configured to be constrained to a front portion of a vehicle and spaced at a distance equal to a track gauge (Fig. 1-3), in such a manner that each one engages a respective track of a rail (25), and a second pair of lifting members (13B) being configured to be constrained to a rear portion (Fig. 1-3) of the vehicle and spaced at a distance equal to the track gauge in such a manner that each one engages a respective track of a rail (25).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Marte to include two pair of lifting members, with a pair in each of the front portion and the rear portion of the vehicle to engage a respective rail, as taught by Marcotte, to attach a hydraulic cylinder to each of the idler wheels, thereby increasing the pivoting force of the idler wheels on and off the track.
Regarding claim 11, Marte, Rieder, and Marcotte teach the elements of claim 1, as stated above. Marte does not explicitly teach that said fluid-jet emitting device comprises a tubular body that extends between an air inlet mouth thereof and an air outlet mouth thereof, blowing means operatively associated with the tubular body to generate a flow of air along a direction of propagation of the air from the inlet mouth to the outlet mouth, and a plurality of nozzles operatively associated with the tubular body to spray a fluid towards the flow of the air.
However, Rieder further teaches (Fig. 1-2): A fluid-jet emitting device (1) comprising a tubular body (2) that extends between an air inlet mouth (4) thereof and an air outlet mouth (5) thereof, blowing means (6) operatively associated with the tubular body (2) to generate a flow of air along a direction of propagation of the air from the inlet mouth (4) to the outlet mouth (5) (Abstract, lines 4-7), and a plurality of nozzles (12) operatively associated with the tubular body (12) to spray a fluid towards the flow of the air (col. 7, lines 3-4; Fig. 1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Marte to install a fluid-jet emitting device with a tubular body, an air inlet, an air outlet, blowing means, and a nozzle for spraying a fluid towards the flow of air, as taught by Rieder, for reducing harmful substances, for reducing dust, for cooling a certain area or volume of air, for mitigating the effect of an explosion or for other uses (Rieder, col. 1, lines 10-13).
Regarding claim 12, Marte, Rieder, and Marcotte teach the elements of claim 1, as stated above. The combination of Marte further teaches (Fig. 1-3): the methods of arranging a fluid-jet emitting machine in accordance with claim 1 over a railway line (see claim 1 rejection above); actuating the control device (hydraulic pumps 28, 29) to activate the passage of the idler wheels (34, 35) from the non-operative position to the operative position (para. 0029-0031); activating the movement means (32, 33) to move the machine along the railway tracks (driven through motor 10; para. 0025).
Marte does not explicitly teach the method of generating, by means of the idler wheels (34, 35), a thrust such as to reduce only partially the pressure exerted by the vehicle on the track through the movement means for exerting only a partial lifting of the transport vehicle.
However, Marcotte teaches (Fig. 1-3): A railway traction vehicle (1) with movement means (3) that are configured to be arranged to rest on rails (25) of a railway track (Fig. 1); and idler wheels (rail wheels 14) configured to generate a thrust such as to reduce only part of the pressure exerted by the movement means (3) for exerting only a partial lifting of the vehicle (para. 0033).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Marte to configure the movement means to rest on rails, and have the idler wheels exert a force such as to reduce only part of the pressure exerted by the movement means, as taught by Marcotte, to obtain optimum utilization of the difference in traction force between the movement means and the idler wheels and reduce wear on the movement means (Marcotte, para. 0033).
Regarding claim 13, Marte, Rieder, and Marcotte teach the elements of claim 1, as stated above. Marte further teaches (Fig. 1-3): the machine is a firefighting machine (fire-fighting vehicle 1).
Regarding claim 14, Marte, Rieder, and Marcotte teach the elements of claim 4, as stated above. Marte does not explicitly teach that the track gauge is equal to 1435 mm. 
However, it is commonly known that the standard track gauge (distance between two rails of a railway track) is 1435 mm.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Marte to include a track gauge equal to 1435 mm to accommodate the distance between the vehicle’s wheels, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, Marte, Rieder, and Marcotte teach the elements of claim 1, as stated above. Marte further teaches (Fig. 1-3): the movement means (32, 33) comprises wheels (Fig. 1).
Regarding claim 16, Marte, Rieder, and Marcotte teach the elements of claim 1, as stated above.  Marte does not explicitly teach that the idler wheels are not motorized. 
However, Marcotte further teaches (Fig. 1-3): only the movement means (3) are configured to move the transport vehicle (1) when the transport vehicle (1) is arranged on the rails (25) of the railway track (para. 0031, lines 1-5). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Marte to not motorize the idler wheels, as taught by Marcotte, to reduce the number of motors needed to drive the vehicle on the rail. 


Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marte et al. (EP 0887243 A2, provided with translation), in view of Rieder (US 10,234,187 B2), Marcotte et al. (US 2004/0123768 A1), and Bryan (US 3,392,681 A).
Regarding claim 3, Marte, Rieder, and Marcotte teach the elements of claim 1, as stated above. Marte does not explicitly teach that the movement means are caterpillar tracks.
However, Bryan teaches (Fig. 1): A convertible rail-tractor vehicle (10) with a pair of idler wheels (48) and movement means (15) that are caterpillar tracks adapted to run on the rails of the track (col. 1, lines 57-60; Fig. 1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Marte to make the movement means caterpillar tracks, as taught by Bryan, so that the vehicle “can then be driven off to the side of the track to permit a train to pass, then driven back onto the track, raised, rotated back into alignment with the rails, and lowered for continued operation” (col. 1, lines 63-67).
Regarding claim 10, Marte, Rieder, and Krols teach the elements of claim 1, as stated above. Marte does not explicitly teach that a difference between the track gauge length and the distance between the wheelbases of the movement means is greater than 0 cm and less than two times the lateral dimension of a single movement means of the transport vehicle, in such a way that it is always ensured that the movement means are always all simultaneously in contact with the rails.
However, Bryan teaches (Fig. 1-2): a difference between the track gauge length (length between rails 11) and the distance between the wheelbases of the movement means (15, 16) is greater than 0 cm (the outer wheelbase of the movement means 15, 16 has a difference in length greater than the track gauge length) and less than two times the lateral dimension of a single movement means (15) of the transport vehicle (Fig. 2), in such a way that it is always ensured that the movement means (15, 16) are always all simultaneously in contact with the rails (11)(Fig. 2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Marte to make the movement means caterpillar tracks in simultaneous contact with the rails, as taught by Bryan, to provide additional support and traction for the vehicle on the rails.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marte et al. (EP 0887243 A2, provided with translation), in view of Rieder (US 10,234,187 B2), Marcotte et al. (US 2004/0123768 A1), and Nekrasov et al. (RU 2580779 C2, provided with translation).
Regarding claim 7, Marte, Rieder, and Marcotte teach the elements of claim 1, as stated above. Marte does not explicitly teach at the front, with respect to the direction of travel of the machine in use, a clearing blade that is at least vertically movable with respect to a plane supporting the machine.
However, Nekrasov teaches (Fig. 1): A firefighting vehicle, wherein at the front, with respect to the direction of travel of the machine in use, a clearing blade (dozer blade 8) that is at least vertically movable with respect to a plane supporting the machine (Page 6, lines 20-22; Fig. 1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Marte to include a clearing blade that is vertically movable at the front of the firefighting vehicle, as taught by Nekrasov, to “lift and move objects that interfere with the movement of the fire engine” (Page 6, lines 20-22).

Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered, but are moot in view of the new ground of rejection necessitated by Applicant’s amendment. However, toward favorable prosecution, Examiner notes the following in response to Applicant’s arguments:
Applicant argues that “Even assuming that Krols discloses how to balance the forces on the rails exerted by the rail wheels (13) and/or by the road wheels, Krols does not disclose or suggest that the rail wheels are idler wheels that are not motorized.” The applicant states that “the “idler wheels” do not exert a driving force. Even if the idler wheels rotate, they do not provide a driving force and are configured to exert a pressure such that the transport vehicle is partially lifted while allowing the “movement means to have a residual tractive force on the rails of the railway track”.
The examiner responds that the language of “the rail wheels are idler wheels that are not motorized” was not presented in the previous set of claims. The applicant’s argument is more specific than claim language presented. 
Further, the reference Krols is used to teach movement means configured to rest on rails, and having the idler wheels exert a force such as to reduce only part of the pressure exerted by the movement means, and not that the idler wheels are not motorized.  In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejection are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).
Applicant argues that in contrast to Krols, claim 1 recites “movement means” that is “tired” (e.g., wheels (claim 15) or caterpillar tracks (claim 3).
The examiner responds that the primary reference Marte teaches movement means (32,33) that are tired. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejection are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).
Applicant states that claim 1 is amended to clarify that “only the movement means are configured to move the transport vehicle”, and “because the alleged idler wheels of Krols provide a driving force, this aspect of claim 1 is not disclosed or suggested by the cited references as only the movement means are configured to move the transport vehicle in claim 1.”
The examiner responds that this claim language was not presented in the previous set of claims, but will be examined in the current Office Action. 
Further, the reference Krols is used to teach movement means configured to rest on rails, and having the idler wheels exert a force such as to reduce only part of the pressure exerted by the movement means, and not that only the movement means are configured to move the transport vehicle in claim 1.  In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejection are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, the prior art fails to teach the plurality of lifting members including a third lifting member comprising two idler wheels, wherein each of the two idler wheels is reversibly constrained to a respective lateral end of the clearing blade. While the primary reference Marte teaches a steering knuckle (19) that may be interpreted as a lifting member comprising two idler wheels (34), and the secondary reference Nekrasov teaches (Fig. 1): A firefighting vehicle with a vertically movable clearing blade (8), the examiner finds no obvious reason to modify a third lifting member to have two idler wheels reversibly constrained to a respective lateral end of a clearing blade. Such a modification would require improper hindsight reasoning and an additional modification to a modifying reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 9:00am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617